(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  SALAZAR, SECRETARY OF THE INTERIOR, ET AL. v. 

         RAMAH NAVAJO CHAPTER ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE TENTH CIRCUIT

       No. 11–551.      Argued April 18, 2012—Decided June 18, 2012
The Indian Self-Determination and Education Assistance Act (ISDA)
  directs the Secretary of the Interior to enter into contracts with will-
  ing tribes under which they will provide services such as education
  and law enforcement that the Federal Government otherwise would
  have provided. It requires the Secretary to contract to pay the “full
  amount” of “contract support costs,” 45 U. S. C. §§450j–1(a)(2), (g),
  subject to the availability of appropriations, §450j–1(b). In the event
  of a contractual breach, tribal contractors are entitled to seek money
  damages under the Contract Disputes Act.
    In Fiscal Years (FYs) 1994 to 2001, respondent Tribes contracted
  with the Secretary to provide services. During each of those FYs,
  Congress appropriated sufficient funds to pay any individual tribal
  contractor’s contract support costs in full but did not appropriate
  enough to pay all tribal contractors collectively. Unable to pay every
  contractor in full, the Secretary paid the Tribes on a uniform,
  pro rata basis. Respondents sued under the Contract Disputes Act
  for breach of contract. The District Court granted the Government
  summary judgment. The Tenth Circuit reversed, finding the Gov-
  ernment liable to each contractor for the full contract amount.
Held: The Government must pay each Tribe’s contract support costs in
 full. Pp. 5−18.
    (a) In Cherokee Nation of Okla. v. Leavitt, 543 U. S. 631, this Court
 considered the Government’s promise to pay contract support costs in
 ISDA self-determination contracts that made the Government’s obli-
 gation “subject to the availability of appropriations,” id., at 634−637.
 The Government contended that Congress appropriated inadequate
 funds to fulfill its contractual obligations to the Tribes, while meeting
2               SALAZAR v. RAMAH NAVAJO CHAPTER

                                  Syllabus

    the agency’s competing fiscal priorities. Because Congress appropri-
    ated sufficient legally unrestricted funds to pay the contracts, howev-
    er, the Court held that the Government was obligated to pay those
    costs in full absent “something special about the promises,” id., at
    637–638.
       That conclusion followed directly from well-established principles
    of Government contracting law: When a Government contractor is
    one of several persons to be paid out of a larger appropriation suffi-
    cient in itself to pay the contractor, the Government is responsible to
    the contractor for the full amount due under the contract, even if the
    agency exhausts the appropriation in service of other permissible
    ends. See Ferris v. United States, 27 Ct. Cl. 542, 546. That is so
    “even if an agency’s total lump-sum appropriation is insufficient to
    pay all” of its contracts. Cherokee Nation, 543 U. S., at 637. This
    principle safeguards both the expectations of Government contractors
    and the long-term fiscal interests of the United States. Contractors
    need not keep track of agencies’ shifting priorities and competing ob-
    ligations; rather, they may trust that the Government will honor its
    contractual promises. And the rule furthers “the Government’s own
    long-run interest as a reliable contracting partner in the myriad
    workaday transaction of its agencies.” United States v. Winstar
    Corp., 518 U. S. 839, 883. Pp. 5–8.
       (b) The principles underlying Cherokee Nation and Ferris control
    here. Once “Congress has appropriated sufficient legally unrestricted
    funds to pay the contracts at issue, the Government normally cannot
    back out of a promise on grounds of ‘insufficient appropriations,’ even
    if the contract uses language such as ‘subject to the availability of
    appropriations,’ and even if an agency’s total lump-sum appropriation
    is insufficient to pay all the contracts the agency has made.” Chero-
    kee Nation, 543 U. S., at 637. That condition is satisfied here, be-
    cause Congress made sufficient funds available to pay any individual
    contractor in full. Pp. 8−10.
       (c) The Government attempts to distinguish Ferris and Cherokee
    Nation on the ground that they involved unrestricted, lump-sum ap-
    propriations, while Congress here appropriated “not to exceed” a cer-
    tain amount for contract support costs. The effect of the appropria-
    tions in each case, however, was identical: the agency remained free
    to allocate funds among multiple contractors, so long as the contracts
    served the purpose Congress identified. The “not to exceed” language
    still has legal effect; it prevents the Secretary from reprogramming
    other funds to pay contract support costs, thereby protecting funds
    that Congress envisioned for other Bureau of Indian Affairs pro-
    grams.
       Section 450j–1(b), which specifies that the Secretary is not required
                     Cite as: 567 U. S. ____ (2012)                     3

                                Syllabus

  to reduce funding for one tribe’s programs to make funds available to
  another tribe, does not warrant a different result. Consistent with
  ordinary Government contracting principles, that language merely
  underscores the Secretary’s discretion to allocate funds among tribes.
  It does not alter the Government’s legal obligation when the Secre-
  tary fails to pay.
     The Government’s remaining counterarguments are unpersuasive.
  First, it suggests that the Secretary could violate the Anti-Deficiency
  Act, which prevents federal officers from making or authorizing an
  expenditure or obligation exceeding an amount available in an ap-
  propriation. That Act applies only to government officials, however,
  and does not affect the rights of citizens contracting with the Gov-
  ernment. Second, the Government argues that permitting respond-
  ents to recover from the Judgment Fund would circumvent Congress’
  intent to cap total expenditures for contract support costs. But ISDA
  expressly provides that tribal contractors may sue for “money dam-
  ages” under the Contract Disputes Act, and any ensuing judgments
  are payable from the Judgment Fund. See Cherokee Nation, 543
  U. S., at 642. Third, the Government invokes cases in which courts
  have rejected contractors’ attempts to recover for amounts beyond the
  maximum appropriated by Congress for a particular purpose. See,
  e.g., Sutton v. United States, 256 U. S. 575. However, Sutton in-
  volved a specific line-item appropriation for an amount beyond which
  the sole contractor could not recover. This case involves several con-
  tractors, each of whom contracted within the lump-sum amount Con-
  gress appropriated for all contractors. Unlike the sole contractor in
  Sutton, they cannot reasonably be expected to know how much re-
  mained available of Congress’ lump-sum appropriation. Finally, the
  Government claims that legislative history suggests that Congress
  approved of pro rata distribution, but “indicia in committee reports
  and other legislative history as to how funds should or are expected
  to be spent do not establish any legal requirement on the agency.”
  Lincoln v. Vigil, 508 U. S. 182, 192. Pp. 11−17.
     (d) This case is the product of two decisions in some tension: Con-
  gress required the Secretary to accept every qualifying ISDA con-
  tract, promising “full” funding for all contract support costs, but then
  appropriated insufficient funds to pay in full each tribal contractor.
  Responsibility for the resolution of that situation, however, is com-
  mitted to Congress. Pp. 17−18.
644 F. 3d 1054, affirmed.

  SOTOMAYOR, J., delivered the opinion of the Court, in which SCALIA,
KENNEDY, THOMAS, and KAGAN, JJ., joined. ROBERTS, C. J., filed a dis-
senting opinion, in which GINSBURG, BREYER, and ALITO, JJ., joined.
                        Cite as: 567 U. S. ____ (2012)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 11–551
                                   _________________


 KEN L. SALAZAR, SECRETARY OF THE INTERIOR,

     ET AL., PETITIONERS v. RAMAH NAVAJO 

                 CHAPTER ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE TENTH CIRCUIT

                                 [June 18, 2012] 


   JUSTICE SOTOMAYOR delivered the opinion of the Court.
   The Indian Self-Determination and Education Assis-
tance Act (ISDA), 25 U. S. C. §450 et seq., directs the
Secretary of the Interior to enter into contracts with will-
ing tribes, pursuant to which those tribes will provide
services such as education and law enforcement that
otherwise would have been provided by the Federal Gov-
ernment. ISDA mandates that the Secretary shall pay
the full amount of “contract support costs” incurred by
tribes in performing their contracts. At issue in this case
is whether the Government must pay those costs when
Congress appropriates sufficient funds to pay in full any
individual contractor’s contract support costs, but not
enough funds to cover the aggregate amount due every
contractor. Consistent with longstanding principles of
Government contracting law, we hold that the Govern-
ment must pay each tribe’s contract support costs in full.
                         I
                        A
  Congress enacted ISDA in 1975 in order to achieve
2             SALAZAR v. RAMAH NAVAJO CHAPTER

                          Opinion of the Court

“maximum Indian participation in the direction of educa-
tional as well as other Federal services to Indian commu-
nities so as to render such services more responsive to the
needs and desires of those communities.” 25 U. S. C.
§450a(a). To that end, the Act directs the Secretary of the
Interior, “upon the request of any Indian tribe . . . to enter
into a self-determination contract . . . to plan, conduct, and
administer” health, education, economic, and social pro-
grams that the Secretary otherwise would have adminis-
tered. §450f(a)(1).
   As originally enacted, ISDA required the Government to
provide contracting tribes with an amount of funds equiv-
alent to those that the Secretary “would have other-
wise provided for his direct operation of the programs.”
§106(h), 88 Stat. 2211. It soon became apparent that this
secretarial amount failed to account for the full costs to
tribes of providing services. Because of “concern with
Government’s past failure adequately to reimburse tribes’
indirect administrative costs,” Cherokee Nation of Okla. v.
Leavitt, 543 U. S. 631, 639 (2005), Congress amended
ISDA to require the Secretary to contract to pay the “full
amount” of “contract support costs” related to each self-
determination contract, §§450j–1(a)(2), (g).1 The Act also
provides, however, that “[n]otwithstanding any other
provision in [ISDA], the provision of funds under [ISDA] is
subject to the availability of appropriations.” §450j–1(b).
   Congress included a model contract in ISDA and di-
——————
  1 As defined by ISDA, contract support costs “shall consist of an

amount for the reasonable costs for activities which must be carried on
by a tribal organization as a contractor to ensure compliance with the
terms of the contract and prudent management, but which . . . (A)
normally are not carried on by the respective Secretary in his direct
operation of the program; or (B) are provided by the Secretary in
support of the contracted program from resources other than those
under contract.” §450j–1(a)(2). Such costs include overhead adminis-
trative costs, as well as expenses such as federally mandated audits
and liability insurance. See Cherokee Nation of Okla., 543 U. S., at 635.
                  Cite as: 567 U. S. ____ (2012)            3

                      Opinion of the Court

rected that each tribal self-determination contract “shall
. . . contain, or incorporate [it] by reference.” §450l(a)(1).
The model contract specifies that “ ‘[s]ubject to the availa-
bility of appropriations, the Secretary shall make avail-
able to the Contractor the total amount specified in the
annual funding agreement’ ” between the Secretary and
the tribe. §450l(c), (model agreement §1(b)(4)). That
amount “ ‘shall not be less than the applicable amount
determined pursuant to [§450j–1(a)],’ ” which includes
contract support costs. Ibid.; §450j–1(a)(2). The contract
indicates that “ ‘[e]ach provision of [ISDA] and each provi-
sion of this Contract shall be liberally construed for the
benefit of the Contractor . . . .’ ” §450l(c), (model agree-
ment §1(a)(2)). Finally, the Act makes clear that if
the Government fails to pay the amount contracted for,
then tribal contractors are entitled to pursue “money dam-
ages” in accordance with the Contract Disputes Act.
§450m–1(a).
                            B
   During Fiscal Years (FYs) 1994 to 2001, respondent
Tribes contracted with the Secretary of the Interior to
provide services such as law enforcement, environmental
protection, and agricultural assistance. The Tribes fully
performed. During each FY, Congress appropriated a
total amount to the Bureau of Indian Affairs (BIA) “for the
operation of Indian programs.” See, e.g., Department of
the Interior and Related Agencies Appropriations Act,
2000, 113 Stat. 1501A–148. Of that sum, Congress pro-
vided that “not to exceed [a particular amount] shall be
available for payments to tribes and tribal organiza-
tions for contract support costs” under ISDA. E.g., ibid.
Thus, in FY 2000, for example, Congress appropriated
$1,670,444,000 to the BIA, of which “not to exceed
$120,229,000” was allocated for contract support costs.
Ibid.
4           SALAZAR v. RAMAH NAVAJO CHAPTER

                     Opinion of the Court

   During each relevant FY, Congress appropriated suffi-
cient funds to pay in full any individual tribal contractor’s
contract support costs. Congress did not, however, appro-
priate sufficient funds to cover the contract support costs
due all tribal contractors collectively. Between FY 1994
and 2001, appropriations covered only between 77% and
92% of tribes’ aggregate contract support costs. The ex-
tent of the shortfall was not revealed until each fiscal year
was well underway, at which point a tribe’s performance
of its contractual obligations was largely complete. See
644 F. 3d 1054, 1061 (CA10 2011). Lacking funds to pay
each contractor in full, the Secretary paid tribes’ contract
support costs on a uniform, pro rata basis. Tribes re-
sponded to these shortfalls by reducing ISDA services to
tribal members, diverting tribal resources from non-ISDA
programs, and forgoing opportunities to contract in fur-
therance of Congress’ self-determination objective. GAO,
V. Rezendes, Indian Self-Determination Act: Shortfalls in
Indian Contract Support Costs Need to Be Addressed 3–4
(GAO/RCED–99–150, 2009).
   Respondent Tribes sued for breach of contract pursuant
to the Contract Disputes Act, 41 U. S. C. §§601–613, alleg-
ing that the Government failed to pay the full amount of
contract support costs due from FY 1994 through 2001,
as required by ISDA and their contracts. The United
States District Court for the District of New Mexico granted
summary judgment for the Government. A divided panel
of the United States Court of Appeals for the Tenth Cir-
cuit reversed. The court reasoned that Congress made
sufficient appropriations “legally available” to fund any
individual tribal contractor’s contract support costs, and
that the Government’s contractual commitment was there-
fore binding. 644 F. 3d, at 1063–1065. In such cases, the
Court of Appeals held that the Government is liable to
each contractor for the full contract amount. Judge Hartz
dissented, contending that Congress intended to set a
                    Cite as: 567 U. S. ____ (2012)                   5

                         Opinion of the Court

maximum limit on the Government’s liability for contract
support costs. We granted certiorari to resolve a split
among the Courts of Appeals, 565 U. S. ___ (2012), and
now affirm.2
                              II

                              A

   In evaluating the Government’s obligation to pay tribes
for contract support costs, we do not write on a clean slate.
Only seven years ago, in Cherokee Nation, we also con-
sidered the Government’s promise to pay contract sup-
port costs in ISDA self-determination contracts that made
the Government’s obligation “subject to the availability of
appropriations.” 543 U. S., at 634–637. For each FY at
issue, Congress had appropriated to the Indian Health
Service (IHS) a lump sum between $1.277 and $1.419
billion, “far more than the [contract support cost]
amounts” due under the Tribes’ individual contracts. Id.,
at 637; see id., at 636 (Cherokee Nation and Shoshone-
Paiute Tribes filed claims seeking $3.4 and $3.5 million,
respectively). The Government contended, however, that
Congress had appropriated inadequate funds to enable the
IHS to pay the Tribes’ contract support costs in full, while
meeting all of the agency’s competing fiscal priorities.
   As we explained, that did not excuse the Government’s
responsibility to pay the Tribes. We stressed that the
Government’s obligation to pay contract support costs
should be treated as an ordinary contract promise, noting
that ISDA “uses the word ‘contract’ 426 times to describe
the nature of the Government’s promise.” Id., at 639. As
even the Government conceded, “in the case of ordinary
contracts . . . ‘if the amount of an unrestricted appropria-
tion is sufficient to fund the contract, the contractor is
——————
  2 Compare 644 F. 3d 1054 (case below), with Arctic Slope Native

Assn., Ltd. v. Sebelius, 629 F. 3d 1296 (CA Fed. 2010) (no liability to
pay total contract support costs beyond cap in appropriations Act).
6                 SALAZAR v. RAMAH NAVAJO CHAPTER

                             Opinion of the Court

entitled to payment even if the agency has allocated
the funds to another purpose or assumes other obligations
that exhaust the funds.’ ” Id., at 641. It followed, there-
fore, that absent “something special about the promises at
issue,” the Government was obligated to pay the Tribes’
contract support costs in full. Id., at 638.
   We held that the mere fact that ISDA self-determination
contracts are made “subject to the availability of appropri-
ations” did not warrant a special rule. Id., at 643 (internal
quotation marks omitted). That commonplace provision,
we explained, is ordinarily satisfied so long as Congress
appropriates adequate legally unrestricted funds to pay
the contracts at issue. See ibid. Because Congress made
sufficient funds legally available to the agency to pay the
Tribes’ contracts, it did not matter that the BIA had allo-
cated some of those funds to serve other purposes, such
that the remainder was insufficient to pay the Tribes in
full. Rather, we agreed with the Tribes that “as long as
Congress has appropriated sufficient legally unrestricted
funds to pay the contracts at issue,” the Government’s
promise to pay was binding. Id., at 637–638.
   Our conclusion in Cherokee Nation followed directly
from well-established principles of Government contract-
ing law. When a Government contractor is one of several
persons to be paid out of a larger appropriation sufficient
in itself to pay the contractor, it has long been the rule
that the Government is responsible to the contractor for
the full amount due under the contract, even if the agency
exhausts the appropriation in service of other permissible
ends. See Ferris v. United States, 27 Ct. Cl. 542, 546
(1892); Dougherty v. United States, 18 Ct. Cl. 496, 503
(1883); see also 2 GAO, Principles of Federal Appropria-
tions Law, p. 6–17 (2d ed. 1992) (hereinafter GAO
Redbook).3 That is so “even if an agency’s total lump-sum
——————
    3 In   Ferris, for instance, Congress appropriated $45,000 for the im-
                     Cite as: 567 U. S. ____ (2012)                     7

                          Opinion of the Court

appropriation is insufficient to pay all the contracts the
agency has made.” Cherokee Nation, 543 U. S., at 637.
In such cases, “[t]he United States are as much bound by
their contracts as are individuals.” Lynch v. United
States, 292 U. S. 571, 580 (1934) (internal quotation
marks omitted). Although the agency itself cannot dis-
burse funds beyond those appropriated to it, the Govern-
ment’s “valid obligations will remain enforceable in the
courts.” GAO Redbook, p. 6–17.
  This principle safeguards both the expectations of Gov-
ernment contractors and the long-term fiscal interests of
the United States. For contractors, the Ferris rule reflects
that when “a contract is but one activity under a larger
appropriation, it is not reasonable to expect the contractor
to know how much of that appropriation remains available
for it at any given time.” GAO Redbook, p. 6–18. Contrac-
tors are responsible for knowing the size of the pie, not
how the agency elects to slice it. Thus, so long as Con-
gress appropriates adequate funds to cover a prospective
contract, contractors need not keep track of agencies’
shifting priorities and competing obligations; rather, they
may trust that the Government will honor its contractual
promises. Dougherty, 18 Ct. Cl., at 503. In such cases, if
——————
provement of the Delaware River below Bridesburg, Pennsylvania. Act
of Mar. 3, 1879, ch. 181, 20 Stat. 364. The Government contracted with
Ferris for $37,000 to dredge the river. Halfway through Ferris’ perfor-
mance of his contract, the United States Army Corps of Engineers ran
out of money to pay Ferris, having used $17,000 of the appropriation to
pay for other improvements. Nonetheless, the Court of Claims found
that Ferris could recover for the balance of his contract. As the court
explained, the appropriation “merely impose[d] limitations upon the
Government’s own agents; . . . its insufficiency [did] not pay the Gov-
ernment’s debts, nor cancel its obligations, nor defeat the rights of
other parties.” 27 Ct. Cl., at 546; see also Dougherty, 18 Ct. Cl., at 503
(rejecting Government’s argument that a contractor could not recover
upon similar facts because the “appropriation had, at the time of the
purchase, been covered by other contracts”).
8          SALAZAR v. RAMAH NAVAJO CHAPTER

                     Opinion of the Court

an agency overcommits its funds such that it cannot fulfill
its contractual commitments, even the Government has
acknowledged that “[t]he risk of over-obligation may be
found to fall on the agency,” not the contractor. Brief for
Federal Parties in Cherokee Nation v. Leavitt, O. T. 2004,
No. 02–1472 et al., p. 24 (hereinafter Brief for Federal
Parties).
   The rule likewise furthers “the Government’s own long-
run interest as a reliable contracting partner in the myr-
iad workaday transaction of its agencies.” United States v.
Winstar Corp., 518 U. S. 839, 883 (1996) (plurality opin-
ion). If the Government could be trusted to fulfill its
promise to pay only when more pressing fiscal needs did
not arise, would-be contractors would bargain warily—if
at all—and only at a premium large enough to account for
the risk of nonpayment. See, e.g., Logue, Tax Transitions,
Opportunistic Retroactivity, and the Benefits of Govern-
ment Precommitment, 94 Mich. L. Rev. 1129, 1146 (1996).
In short, contracting would become more cumbersome and
expensive for the Government, and willing partners more
scarce.
                              B
   The principles underlying Cherokee Nation and Ferris
dictate the result in this case. Once “Congress has appro-
priated sufficient legally unrestricted funds to pay the
contracts at issue, the Government normally cannot back
out of a promise to pay on grounds of ‘insufficient appro-
priations,’ even if the contract uses language such as
‘subject to the availability of appropriations,’ and even if
an agency’s total lump-sum appropriation is insufficient to
pay all the contracts the agency has made.” Cherokee
Nation, 543 U. S., at 637; see also id., at 638 (“[T]he Gov-
ernment denies none of this”).
   That condition is satisfied here. In each FY between
1994 and 2001, Congress appropriated to the BIA a lump-
                    Cite as: 567 U. S. ____ (2012)                   9

                         Opinion of the Court

sum from which “not to exceed” between $91 and $125
million was allocated for contract support costs, an
amount that exceeded the sum due any tribal contractor.
Within those constraints, the ability to direct those funds
was “ ‘committed to agency discretion by law.’ ” Lincoln v.
Vigil, 508 U. S. 182, 193 (1993) (quoting 5 U. S. C.
§701(a)(2)). Nothing, for instance, prevented the BIA
from paying in full respondent Ramah Navajo Chapter’s
contract support costs rather than other tribes’, whether
based on its greater need or simply because it sought
payment first.4 See International Union, United Auto.,
Aerospace & Agricultural Implement Workers of Am. v.
Donovan, 746 F. 2d 855, 861 (CADC 1984) (Scalia, J.) (“A
lump-sum appropriation leaves it to the recipient agency
(as a matter of law, at least) to distribute the funds among
some or all of the permissible objects as it sees fit”). And if
there was any doubt that that general rule applied here,
ISDA’s statutory language itself makes clear that the BIA
may allocate funds to one tribe at the expense of another.
See §450j–1(b) (“[T]he Secretary is not required to reduce
funding for programs, projects, or activities serving a tribe
to make funds available to another tribe or tribal or-
ganization under this [Act]”). The upshot is that the
funds appropriated by Congress were legally available to
pay any individual tribal contractor in full. See 1 GAO
Redbook, p. 4–6 (3d ed. 2004).
   The Government’s contractual promise to pay each
tribal contractor the “full amount of funds to which the
contractor [was] entitled,” §450j–1(g), was therefore bind-
ing. We have expressly rejected the Government’s argu-
ment that “the tribe should bear the risk that a total

——————
  4 Indeed,the Indian Health Service once allocated its appropriations
for new ISDA contracts on a first-come, first-serve basis. See Dept. of
Health and Human Services, Indian Self-Determination Memorandum
No. 92–2, p. 4 (Feb. 27, 1992).
10            SALAZAR v. RAMAH NAVAJO CHAPTER

                         Opinion of the Court

lump-sum appropriation (though sufficient to cover its
own contracts) will not prove sufficient to pay all similar
contracts.” Cherokee Nation, 543 U. S., at 638. Rather,
the tribal contractors were entitled to rely on the Govern-
ment’s promise to pay because they were “not chargeable
with knowledge” of the BIA’s administration of Congress’
appropriation, “nor [could their] legal rights be affected or
impaired by its maladministration or by its diversion.”
Ferris, 27 Ct. Cl., at 546.
   As in Cherokee Nation, we decline the Government’s
invitation to ascribe “special, rather than ordinary” mean-
ing to the fact that ISDA makes contracts “subject to the
availability of appropriations.”5 543 U. S., at 644. Under
our previous interpretation of that language, that condi-
tion was satisfied here because Congress appropriated
adequate funds to pay in full any individual contractor. It
is important to afford that language a “uniform interpreta-
tion” in this and comparable statutes, “lest legal uncer-
tainty undermine contractors’ confidence that they will be
paid, and in turn increase the cost to the Government of
purchasing goods and services.” Ibid. It would be particu-
larly anomalous to read the statutory language differently
here. Contracts made under ISDA specify that “ ‘[e]ach
provision of the [ISDA] and each provision of this Contract
shall be liberally construed for the benefit of the Contrac-
tor. . . .’ ” §450l(c), (model agreement §1(a)(2)). The Gov-
ernment, in effect, must demonstrate that its reading is
clearly required by the statutory language. Accordingly,
the Government cannot back out of its contractual promise
to pay each Tribe’s full contract support costs.
——————
  5 The Government’s reliance on this statutory language is particularly

curious because it suggests it is superfluous. See Brief for Petitioners
30–31 (it is “unnecessary” to specify that contracts are “subject to the
availability of appropriations” (internal quotation marks omitted));
see also Reply Brief for Petitioners 7 (“[A]ll government contracts are
contingent upon the appropriations provided by Congress”).
                 Cite as: 567 U. S. ____ (2012)          11

                     Opinion of the Court

                             III

                              A

   The Government primarily seeks to distinguish this case
from Cherokee Nation and Ferris on the ground that Con-
gress here appropriated “not to exceed” a given amount for
contract support costs, thereby imposing an express cap
on the total funds available. See Brief for Petitioners 26,
49. The Government argues, on this basis, that Ferris and
Cherokee Nation involved “contracts made against the back-
drop of unrestricted, lump-sum appropriations,” while this
case does not. See Brief for Petitioners 49, 26.
   That premise, however, is inaccurate. In Ferris, Con-
gress appropriated “[f]or improving Delaware River below
Bridesburg, Pennsylvania, forty-five thousand dollars.” 20
Stat. 364. As explained in the Government’s own appro-
priations law handbook, the “not to exceed” language at
issue in this case has an identical meaning to the quoted
language in Ferris. See GAO Redbook, p. 6–5 (“Words like
‘not to exceed’ are not the only way to establish a maxi-
mum limitation. If the appropriation includes a specific
amount for a particular object (such as ‘For Cuban cigars,
$100’), then the appropriation is a maximum which may
not be exceeded”). The appropriation in Cherokee Nation
took a similar form. See, e.g., 108 Stat. 2527–2528 (“For
expenses necessary to carry out . . . ISDA [and certain
other enumerated Acts], $1,713,052,000”). There is no ba-
sis, therefore, for distinguishing the class of appropria-
tion in those cases from this one. In each case, the agency
remained free to allocate funds among multiple contrac-
tors, so long as the contracts served the purpose Congress
identified.
   This result does not leave the “not to exceed” language
in Congress’ appropriation without legal effect. To the
contrary, it prevents the Secretary from reprogramming
other funds to pay contract support costs—thereby pro-
tecting funds that Congress envisioned for other BIA
12            SALAZAR v. RAMAH NAVAJO CHAPTER

                          Opinion of the Court

programs, including tribes that choose not to enter ISDA
contracts. But when an agency makes competing contrac-
tual commitments with legally available funds and then
fails to pay, it is the Government that must bear the fiscal
consequences, not the contractor.
                              B
  The dissent attempts to distinguish this case from Cher-
okee Nation and Ferris on different grounds, relying on
§450j–1(b)’s proviso that “the Secretary is not required to
reduce funding for programs, projects, or activities serv-
ing a tribe to make funds available to another tribe.” In
the dissent’s view, that clause establishes that each dol-
lar allocated by the Secretary reduces the amount of ap-
propriations legally available to pay other contractors. In
effect, the dissent understands §450j–1(b) to make the
legal availability of appropriations turn on the Secretary’s
expenditures rather than the sum allocated by Congress.
  That interpretation, which is inconsistent with ordinary
principles of Government contracting law, is improbable.
We have explained that Congress ordinarily controls the
availability of appropriations; the agency controls whether
to make funds from that appropriation available to pay a
contractor. See Cherokee Nation, 543 U. S., at 642–643.
The agency’s allocation choices do not affect the Govern-
ment’s liability in the event of an underpayment. See id.,
at 641 (when an “ ‘unrestricted appropriation is sufficient
to fund the contract, the contractor is entitled to payment
even if the agency has allocated the funds to another pur-
pose’ ”).6 In Cherokee Nation, we found those ordinary
——————
   6 The dissent’s view notwithstanding, it is beyond question that Con-

gress appropriated sufficient unrestricted funds to pay any contractor
in full. The dissent’s real argument is that §450j–1(b) reverses the
applicability of the Ferris rule to ISDA, so that the Secretary’s alloca-
tion of funds to one contractor reduces the legal availability of funds to
others. See post, at 4 (opinion of ROBERTS, C. J.) (“that the Secretary
                      Cite as: 567 U. S. ____ (2012)                    13

                          Opinion of the Court

principles generally applicable to ISDA. See id., at 637–
646. We also found no evidence that Congress intended
that “the tribe should bear the risk that a total lump-sum
appropriation (though sufficient to cover its own contracts)
will not prove sufficient to pay all similar contracts.” Id.,
at 638 (citing Brief for Federal Parties 23–25). The dis-
sent’s reading, by contrast, would impose precisely that
regime. See post, at 4–5.
   The better reading of §450j–1(b) accords with ordinary
Government contracting principles. As we explained, su-
pra, at 9, the clause underscores the Secretary’s discre-
tion to allocate funds among tribes, but does not alter the
Government’s legal obligation when the agency fails to
pay. That reading gives full effect to the clause’s text,
which addresses the “amount of funds provided,” and
specifies that the Secretary is not required to reduce fund-
ing for one tribe to make “funds available” to another.
450j–1(b). Indeed, even the Government acknowledges
the clause governs the Secretary’s discretion to distribute
funds. See Brief for Petitioners 52 (pursuant to §450j–
1(b), the Secretary was not obligated to pay tribes’ “con-
tract support costs on a first-come, first-served basis, but
had the authority to distribute the available money among
all tribal contractors in an equitable fashion”).
   At minimum, the fact that we, the court below, the
——————
could have allocated the funds to [a] tribe is irrelevant. What matters
is what the Secretary does, and once he allocates the funds to one tribe,
they are not available to another”). We are not persuaded that §450j–
1(b) was intended to enact that radical departure from ordinary Gov-
ernment contracting principles. Indeed, Congress has spoken clearly
and directly when limiting the Government’s total contractual liability
to an amount appropriated in similar schemes; that it did not do so
here further counsels against the dissent’s reading. See, e.g., 25
U. S. C. §2008(j)(2) (“[i]f the total amount of funds necessary to provide
grants to tribes . . . for a fiscal year exceeds the amount of funds appro-
priated . . . , the Secretary shall reduce the amount of each grant
[pro rata]”).
14           SALAZAR v. RAMAH NAVAJO CHAPTER

                        Opinion of the Court

Government, and the Tribes do not share the dissent’s
reading of §450j–1(b) is strong evidence that its inter-
pretation is not, as it claims, “unambiguous[ly]” correct.
Post, at 7 (opinion of ROBERTS, C. J.). Because ISDA is con-
strued in favor of tribes, that conclusion is fatal to the
dissent.
                               C
   The remaining counterarguments are unpersuasive.
First, the Government suggests that today’s holding could
cause the Secretary to violate the Anti-Deficiency Act,
which prevents federal officers from “mak[ing] or author-
iz[ing] an expenditure or obligation exceeding an amount
available in an appropriation.” 31 U. S. C. §1341(a)(1)(A).
But a predecessor version of that Act was in place when
Ferris and Dougherty were decided, see GAO Redbook, pp.
6–9 to 6–10, and the Government did not prevail there.
As Dougherty explained, the Anti-Deficiency Act’s re-
quirements “apply to the official, but they do not affect the
rights in this court of the citizen honestly contracting with
the Government.” 18 Ct. Cl., at 503; see also Ferris, 27 Ct.
Cl., at 546 (“An appropriation per se merely imposes limi-
tations upon the Government’s own agents; . . . but its
insufficiency does not pay the Government’s debts, nor
cancel its obligations”).7
   Second, the Government argues that Congress could not
have intended for respondents to recover from the Judg-
ment Fund, 31 U. S. C. §1304, because that would allow
the Tribes to circumvent Congress’ intent to cap total

——————
  7 We have some doubt whether a Government employee would violate

the Anti-Deficiency Act by obeying an express statutory command to
enter a contract, as was the case here. But we need not decide the
question, for this case concerns only the contractual rights of tribal
contractors, not the consequences of entering into such contracts for
agency employees.
                      Cite as: 567 U. S. ____ (2012)                    15

                          Opinion of the Court

expenditures for contract support costs.8 That contention
is puzzling. Congress expressly provided in ISDA that
tribal contractors were entitled to sue for “money dam-
ages” under the Contract Disputes Act upon the Govern-
ment’s failure to pay, 25 U. S. C. §§450m–1(a), (d), and
judgments against the Government under that Act are
payable from the Judgment Fund, 41 U. S. C. §7108(a).9
Indeed, we cited the Contract Disputes Act, Judgment
Fund, and Anti-Deficiency Act in Cherokee Nation, ex-
plaining that if the Government commits its appropria-
tions in a manner that leaves contractual obligations
unfulfilled, “the contractor [is] free to pursue appropriate
legal remedies arising because the Government broke its
contractual promise.” 543 U. S., at 642.
   Third, the Government invokes cases in which courts
have rejected contractors’ attempts to recover for amounts
beyond the maximum appropriated by Congress for a
particular purpose. See, e.g., Sutton v. United States, 256
U. S. 575 (1921). In Sutton, for instance, Congress made a
specific line-item appropriation of $23,000 for the comple-
tion of a particular project. Id., at 577. We held that the
sole contractor engaged to complete that project could not
recover more than that amount for his work.
   The Ferris and Sutton lines of cases are distinguishable,
——————
   8 The Judgment Fund is a “permanent, indefinite appropriation” en-

acted by Congress to pay final judgments against the United States
when, inter alia, “[p]ayment may not legally be made from any other
source of funds.” 31 CFR §256.1 (2011).
   9 For that reason, the Government’s reliance on Office of Personnel

Management v. Richmond, 496 U. S. 414 (1990), is misplaced. In
Richmond, we held that the Appropriations Clause does not permit
plaintiffs to recover money for Government-caused injuries for which
Congress “appropriated no money.” Id., at 424. Richmond, however,
indicated that the Appropriations Clause is no bar to recovery in a case
like this one, in which “the express terms of a specific statute” establish
“a substantive right to compensation” from the Judgment Fund. Id.,
at 432.
16             SALAZAR v. RAMAH NAVAJO CHAPTER

                           Opinion of the Court

however. GAO Redbook, p. 6–18. “[I]t is settled that
contractors paid from a general appropriation are not
barred from recovering for breach of contract even though
the appropriation is exhausted,” but that “under a specific
line-item appropriation, the answer is different.” Ibid.10
The different results “follo[w] logically from the old maxim
that ignorance of the law is no excuse.” Ibid. “If Congress
appropriates a specific dollar amount for a particular
contract, that amount is specified in the appropriation act
and the contractor is deemed to know it.” Ibid. This case
is far different. Hundreds of tribes entered into thousands
of independent contracts, each for amounts well within the
lump sum appropriated by Congress to pay contract sup-
port costs. Here, where each Tribe’s “contract is but one
activity under a larger appropriation, it is not reasonable
to expect [each] contractor to know how much of that
appropriation remain[ed] available for it at any given
time.” Ibid.; see also Ferris, 27 Ct. Cl., at 546.
   Finally, the Government argues that legislative history
suggests that Congress approved of the distribution of
available funds on a uniform, pro rata basis. But “a fun-
damental principle of appropriations law is that where
Congress merely appropriates lump-sum amounts without
statutorily restricting what can be done with those funds,
a clear inference arises that it does not intend to impose
legally binding restrictions.” Lincoln, 508 U. S., at 192
(internal quotation marks omitted). “[I]ndicia in commit-
——————
  10 Of course, “[t]he terms ‘lump-sum’ and ‘line-item’ are relative con-

cepts.” GAO Redbook, p. 6–165. For example, an appropriation for
building two ships “could be viewed as a line-item appropriation in
relation to the broader ‘Shipbuilding and Conversion’ category, but it
was also a lump-sum appropriation in relation to the two specific
vessels included.” Ibid. So long as a contractor does not seek payment
beyond the amount Congress made legally available for a given pur-
pose, “[t]his factual distinction does not affect the legal principle.” Ibid.
See also In re Newport News Shipbuilding & Dry Dock Co., 55 Comp.
Gen. 812 (1976).
                 Cite as: 567 U. S. ____ (2012)           17

                     Opinion of the Court

tee reports and other legislative history as to how the
funds should or are expected to be spent do not establish
any legal requirements on the agency.” Ibid. (internal
quotation marks omitted). An agency’s discretion to spend
appropriated funds is cabined only by the “text of the
appropriation,” not by Congress’ expectations of how the
funds will be spent, as might be reflected by legislative
history. Int’l Union, UAW, 746 F. 2d, at 860–861. That
principle also reflects the same ideas underlying Ferris. If
a contractor’s right to payment varied based on a future
court’s uncertain interpretation of legislative history, it
would increase the Government’s cost of contracting. Cf.
Cherokee Nation, 543 U. S., at 644. That long-run expense
would likely far exceed whatever money might be saved in
any individual case.
                              IV
   As the Government points out, the state of affairs re-
sulting in this case is the product of two congressional
decisions which the BIA has found difficult to reconcile.
On the one hand, Congress obligated the Secretary to
accept every qualifying ISDA contract, which includes a
promise of “full” funding for all contract support costs. On
the other, Congress appropriated insufficient funds to pay
in full each tribal contractor. The Government’s frustra-
tion is understandable, but the dilemma’s resolution is the
responsibility of Congress.
   Congress is not short of options. For instance, it could
reduce the Government’s financial obligation by amending
ISDA to remove the statutory mandate compelling the BIA
to enter into self-determination contracts, or by giving the
BIA flexibility to pay less than the full amount of contract
support costs. It could also pass a moratorium on the
formation of new self-determination contracts, as it has
done before. See §328, 112 Stat. 2681–291 to 292. Or
Congress could elect to make line-item appropriations,
18         SALAZAR v. RAMAH NAVAJO CHAPTER

                     Opinion of the Court

allocating funds to cover tribes’ contract support costs on
a contractor-by-contractor basis. On the other hand, Con-
gress could appropriate sufficient funds to the BIA to meet
the tribes’ total contract support cost needs. Indeed, there
is some evidence that Congress may do just that. See
H. R. Rep. No. 112–151, p. 42 (2011) (“The Committee
believes that the Bureau should pay all contract support
costs for which it has contractually agreed and directs the
Bureau to include the full cost of the contract support
obligations in its fiscal year 2013 budget submission”).
  The desirability of these options is not for us to say. We
make clear only that Congress has ample means at hand
to resolve the situation underlying the Tribes’ suit. Any
one of the options above could also promote transparency
about the Government’s fiscal obligations with respect to
ISDA’s directive that contract support costs be paid in
full. For the period in question, however, it is the Govern-
ment—not the Tribes—that must bear the consequences of
Congress’ decision to mandate that the Government enter
into binding contracts for which its appropriation was
sufficient to pay any individual tribal contractor, but
“insufficient to pay all the contracts the agency has made.”
Cherokee Nation, 543 U. S., at 637.
  The judgment of the Court of Appeals is affirmed.

                                            It is so ordered.
                  Cite as: 567 U. S. ____ (2012)             1

                    ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 11–551
                          _________________


 KEN L. SALAZAR, SECRETARY OF THE INTERIOR,

     ET AL., PETITIONERS v. RAMAH NAVAJO 

                 CHAPTER ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE TENTH CIRCUIT

                         [June 18, 2012] 


   CHIEF JUSTICE ROBERTS, with whom JUSTICE
GINSBURG, JUSTICE BREYER, and JUSTICE ALITO join,
dissenting.
   Today the Court concludes that the Federal Government
must pay the full amount of contract support costs in-
curred by the respondent Tribes, regardless of whether
there are any appropriated funds left for that purpose.
This despite the facts that payment of such costs is
“subject to the availability of appropriations,” a condition
expressly set forth in both the statute and the contracts
providing for such payment, 25 U. S. C. §§450j–1(b),
450l(c) (Model Agreement §1(b)(4)); that payment of the
costs for all tribes is “not to exceed” a set amount, e.g., 108
Stat. 2511, an amount that would be exceeded here; and
that the Secretary “is not required to reduce funding for
programs, projects, or activities serving a tribe to make
funds available to another tribe,” §450j–1(b). Because the
Court’s conclusion cannot be squared with these unambig-
uous restrictions on the payment of contract support costs,
I respectfully dissent.
   The Indian Self-Determination and Education Assis-
tance Act provides: “Notwithstanding any other provision
in [the Act], the provision of funds under this [Act] is
subject to the availability of appropriations . . . .” Ibid.
2           SALAZAR v. RAMAH NAVAJO CHAPTER

                   ROBERTS, C. J., dissenting

This condition is repeated in the Tribes’ contracts with the
Government. App. 206; see also §450l(c) (Model Agree-
ment §1(b)(4)). The question in this case is whether ap-
propriations were “available” during fiscal years 1994
through 2001 to pay all the contract support costs incurred
by the Tribes. Only if appropriations were “available”
may the Tribes hold the Government liable for the unpaid
amounts.
   Congress restricted the amount of funds “available” to
pay the Tribes’ contract support costs in two ways. First,
in each annual appropriations statute for the Depart-
ment of the Interior from fiscal year 1994 to 2001, Con-
gress provided that spending on contract support costs for
all tribes was “not to exceed” a certain amount. The
fiscal year 1995 appropriations statute is representative.
It provided: “For operation of Indian programs . . . ,
$1,526,778,000, . . . of which not to exceed $95,823,000
shall be for payments to tribes and tribal organizations for
contract support costs . . . .” 108 Stat. 2510–2511. As the
Court acknowledges, ante, at 11–12, the phrase “not to
exceed” has a settled meaning in federal appropriations
law. By use of the phrase, Congress imposed a cap on the
total funds available for contract support costs in each
fiscal year. See 2 General Accounting Office, Principles of
Federal Appropriations Law, p. 6–8 (2d ed. 1992) (herein-
after GAO Redbook) (“[T]he most effective way to establish
a maximum . . . earmark is by the words ‘not to exceed’ or
‘not more than’ ”).
   Second, in §450j–1(b) itself—in the very same sentence
that conditions funding on the “availability of appropria-
tions”—Congress provided that “the Secretary [of the
Interior] is not required to reduce funding for programs,
projects, or activities serving a tribe to make funds avail-
able to another tribe or tribal organization under [the Act].”
An agency may be required to shift funds from one object
to another, within statutory limits, when doing so is
                 Cite as: 567 U. S. ____ (2012)            3

                   ROBERTS, C. J., dissenting

necessary to meet a contractual obligation. See 1 GAO
Redbook, p. 2–26 (2d ed. 1991). But the “reduction” clause
in §450j–1(b) expressly provides that the Secretary is “not
required” to engage in such reprogramming to make one
tribe’s funds “available to another tribe.” It follows that
appropriations allocated for “programs, projects, or activi-
ties serving a tribe” are not “available” to another tribe,
unless the Secretary reallocates them. Contrary to the
Court’s suggestion, ante, at 13–14, the Government shares
this view that the “reduction” clause “specifically relieves
the Secretary of any obligation to make funds available to
one contractor by reducing payments to others.” Brief for
Petitioners 51 (citing Arctic Slope Native Assn., Ltd. v.
Sebelius, 629 F. 3d 1296, 1304 (CA Fed. 2010), cert. pend-
ing, No. 11–83 (filed July 18, 2011)).
   Given these express restrictions established by Con-
gress—which no one doubts are valid—I cannot agree with
the Court’s conclusion that appropriations were “avail-
able” to pay the Tribes’ contract support costs in full.
Once the Secretary had allocated all the funds appropriated
for contract support costs, no other funds could be used
for that purpose without violating the “not to exceed” re-
strictions in the relevant appropriations statutes. The
Court agrees. Ante, at 11–12. That leaves only one other
possible source of funds to pay the disputed costs in this
case: funds appropriated for contract support costs, but
allocated to pay such costs incurred by other tribes. Those
funds were not “available” either, however, because they
were “funding for programs, projects, or activities serving
a tribe,” and the Secretary was not required to reduce
such funding “to make funds available to another tribe.”
§450j–1(b).
   In reaching a contrary conclusion, the Court fails to
appreciate the full significance of the “reduction” clause in
§450j–1(b). As construed by the Court, that clause merely
confirms that the Secretary “may allocate funds to one
4           SALAZAR v. RAMAH NAVAJO CHAPTER

                   ROBERTS, C. J., dissenting

tribe at the expense of another.” Ante, at 9. But as ex-
plained above, the clause does more than that: It also
establishes that when the Secretary does allocate funds to
one tribe at the expense of another, the latter tribe has no
right to those funds—the funds are not “available” to it.
The fact that the Secretary could have allocated the funds
to the other tribe is irrelevant. What matters is what the
Secretary actually does, and once he allocates the funds to
one tribe, they are not “available” to another.
   The Court rejects this reading of the “reduction” clause,
on the ground that it would constitute a “radical departure
from ordinary Government contracting principles.” Ante,
at 13, n. 6. But the fact that the clause operates as a
constraint on the “availability of appropriations” is evident
not only from its text, which speaks in terms of “funds
available,” but also from its placement in the statute,
immediately following the “subject to the availability”
clause. Under the Court’s view, by contrast, the “reduc-
tion” clause merely “underscores the Secretary’s discretion
to allocate funds among tribes.” Ante, at 13. There is,
however, no reason to suppose that Congress enacted the
provision simply to confirm this “ordinary” rule. Ibid. We
generally try to avoid reading statutes to be so “insig-
nificant.” TRW Inc. v. Andrews, 534 U. S. 19, 31 (2001)
(internal quotation marks omitted).
   The Court maintains that its holding is compelled by
our decision in Cherokee Nation of Okla. v. Leavitt, 543
U. S. 631 (2005). Ante, at 8. Like respondents here, the
tribes in Cherokee Nation sued the Government for unpaid
contract support costs under the Act. Congress had ap-
propriated certain sums to the Indian Health Service “[f]or
expenses necessary to carry out” the Act, e.g., 108 Stat.
2527–2528, but—unlike in this case—those appropriations
“contained no relevant statutory restriction,” 543 U. S., at
637. The Government in Cherokee Nation contended that
it was not obligated to pay the contract support costs as
                 Cite as: 567 U. S. ____ (2012)            5

                   ROBERTS, C. J., dissenting

promised, in light of the “reduction” clause in §450j–1(b).
The Government argued that the clause “makes nonbind-
ing a promise to pay one tribe’s costs where doing so would
require funds that the Government would otherwise de-
vote to ‘programs, projects, or activities serving . . . an-
other tribe.’ ” Id., at 641 (quoting §450j–1(b)).
   We ruled against the Government, but not because of
any disagreement with its reading of the “reduction”
clause. The basis for our decision was instead that “the
relevant congressional appropriations contained other
unrestricted funds, small in amount but sufficient to pay
the claims at issue.” 543 U. S., at 641 (emphasis altered).
Those funds were allocated for “ ‘inherent federal func-
tions,’ such as the cost of running the Indian Health Ser-
vice’s central Washington office.” Id., at 641–642. They
were not restricted by the “reduction” clause, because they
were not funds for “ ‘programs, projects, or activities serv-
ing . . . another tribe.’ ” Id., at 641 (quoting §450j–1(b)).
Nor were they restricted by the pertinent appropriations
statutes, which, as noted, contained no relevant limiting
language. See ibid. We therefore held that those funds—
which we described as “unrestricted” throughout our
opinion, id., at 641, 642, 643, 647—were available to pay
the disputed contract support costs.
   As even the Tribes concede, Cherokee Nation does not
control this case. Tr. of Oral Arg. 39 (“I don’t think this
case is controlled by Cherokee” (counsel for the Tribes)).
The reason is not that the appropriations statutes in this
case contained “not to exceed” caps while those in Chero-
kee Nation did not. The Court is correct that appropriat-
ing an amount “for” a particular purpose has the same
effect as providing that appropriations for that purpose
are “not to exceed” that amount. Ante, at 11. What makes
this case different is where Congress drew the line. In
Cherokee Nation, the statutes capped funding for “expenses
necessary to carry out” the Act, a category that included
6           SALAZAR v. RAMAH NAVAJO CHAPTER

                   ROBERTS, C. J., dissenting

funding for both “inherent federal functions” and contract
support costs. Accordingly, funding for one could be used
for the other, without violating the cap. Here, by contrast,
the statutes capped funding for contract support costs
specifically. Thus, once the Secretary exhausted those
funds, he could not reprogram other funds—such as
funds for “inherent federal functions”—to pay the costs.
With the caps in place, moreover, the “reduction” clause, as
explained above, rendered unavailable the only possible
source of funds left: funds already allocated for other
contract support costs. Unlike in Cherokee Nation, there-
fore, there were no unrestricted funds to pay the costs at
issue in this case. The Court’s quotation from Cherokee
Nation concerning “when an ‘ “unrestricted appropriation
is sufficient to fund the contract,” ’ ” ante, at 12 (emphasis
added) (quoting Cherokee Nation, supra, at 641), is accord-
ingly beside the point.
   The Court also relies on Ferris v. United States, 27 Ct.
Cl. 542 (1892). That case involved a government contract
to dredge the Delaware River. When work under the
contract stopped because funds from the relevant appro-
priation had been exhausted, a contractor sued the Gov-
ernment for breach of contract, and the Court of Claims
held that he was entitled to recover lost profits. As the
court explained, “[a] contractor who is one of several per-
sons to be paid out of an appropriation is not chargeable
with knowledge of its administration, nor can his legal
rights be affected or impaired by its maladministration or
by its diversion, whether legal or illegal, to other objects.”
Id., at 546. That principle, however, cannot “dictate the
result in this case.” Ante, at 8. The statute in Ferris
appropriated an amount “[f]or improving [the] Delaware
River,” which prevented spending for that purpose beyond
the specified amount. 20 Stat. 364. But in that case, all
funds appropriated for that purpose were equally avail-
able to all contractors. Here that is not true; §450j–1(b)
                 Cite as: 567 U. S. ____ (2012)           7

                   ROBERTS, C. J., dissenting

makes clear that funds allocated to one contractor are not
available to another. Thus, the principle in Ferris does not
apply.
  It is true, as the Court notes, ante, at 10, that each of
the Tribes’ contracts provides that the Act and the con-
tract “shall be liberally construed for the benefit of the
Contractor.” App. 203; see also §450l(c) (Model Agreement
§1(a)(2)). But a provision can be construed “liberally” as
opposed to “strictly” only when there is some ambiguity to
construe. And here there is none. Congress spoke clearly
when it said that the provision of funds was “subject to the
availability of appropriations,” that spending on contract
support costs was “not to exceed” a specific amount, and
that the Secretary was “not required” to make funds allo-
cated for one tribe’s costs “available” to another. The
unambiguous meaning of these provisions is that when
the Secretary has allocated the maximum amount of funds
appropriated each fiscal year for contract support costs,
there are no other appropriations “available” to pay any
remaining costs.
  This is hardly a typical government contracts case.
Many government contracts contain a “subject to the
availability of appropriations” clause, and many appropri-
ations statutes contain “not to exceed” language. But this
case involves not only those provisions but a third, reliev-
ing the Secretary of any obligation to make funds “availa-
ble” to one contractor by reducing payments to others.
Such provisions will not always appear together, but when
they do, we must give them effect. Doing so here, I would
hold that the Tribes are not entitled to payment of their
contract support costs in full, and I would reverse the
contrary judgment of the Court of Appeals for the Tenth
Circuit.